In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-38V
                                      Filed: June 11, 2018
                                         UNPUBLISHED


    SHARON PERKINS CAGE,
    as Personal Representative of                            Special Processing Unit (SPU); Joint
    the Estate of TOMMIE CAGE                                Stipulation on Damages; Influenza
                                                             (Flu) Vaccine; Transverse Myelitis
                        Petitioner,
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Alison H. Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On January 8, 2016, Tommie Cage filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Upon Mr. Cage’s death, Sharon Perkins Cage (“petitioner”), as personal
representative of Mr. Cage’s estate, was substituted as the petitioner. Mr. Cage alleges
that he suffered transverse myelitis (“TM”) as a result of receiving an influenza (“flu”)
vaccination. Petition at 1-2; Stipulation, filed May 31, 2018, at ¶¶ 1, 4. Petitioner further
alleges that the vaccine was administered within the United States, that Mr. Cage’s
death was the sequela of his alleged vaccine-related injury, and that there has been no
prior award or settlement of a civil action for damages on behalf of Mr. Cage as a result
of his alleged vaccine-related injuries and/or his death. Petition at 3-4; Stipulation at ¶¶
3-5. “Respondent denies that the flu vaccine caused Mr. Cage’s alleged TM or any

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
other injury, and denies that Mr. Cage’s death was a sequela of his alleged vaccine-
related injuries.” Stipulation at ¶ 6.

        Nevertheless, on May 31, 2018, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

      (1) Petitioner a lump sum payment of $300,000.00 in the form of a check
          payable to petitioner, Sharon Perkins Cage as personal representative of
          Mr. Cage’s estate. This amount represents compensation for all damages that
          would be available under § 300aa-15(a); and

      (2) A lump sum payment of $38,423.59, representing reimbursement of a State
          of Michigan Medicaid lien, in the form of a check payable jointly to
          petitioner3 and:

                       Michigan Department of Health and Human Services
                                  Third Party Liability Division
                                        P.O. Box 30435
                                       Lansing, MI 48909
                                      Attn: Ashley Kagey


      (3) A lump sum payment of $87.92, representing reimbursement of a State of
          Michigan Medicaid lien, in the form of a check payable jointly to petitioner4
          and:

                                    Molina Healthcare of Michigan
                                           c/o Equian, LLC
                                          P.O. Box 771932
                                       Detroit, MI 48277-1932
                                      File No. 717950-113016

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.5

IT IS SO ORDERED.
3
    Petitioner agrees to endorse this payment to the Michigan Department of Health and Human Services.
4
    Petitioner agrees to endorse this payment to Molina Healthcare of Michigan.
5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
s/Nora Beth Dorsey
Nora Beth Dorsey
Chief Special Master




         3